Mr. Justice Cooke delivered the opinion of the court: This is an appeal from a judgment of the circuit court of McLean county quashing the record of the organization of high school district No. 333, attempted to be organized in McLean county under the Township High School act of June 5, 1911. One of the grounds urged for sustaining the judgment of the court is that the act of 1911 violates section 22 of article 4 of the constitution and’is invalid. This question was presented and determined in People'v. Wei's, on this page, where the contentions of the parties in this case were fully considered. For the reasons there given the judgment of the circuit court is affirmed. Judgment affirmed. Mr. Justice Farmer, dissenting.